BRANDES Brandes Core Plus Fixed Income Fund Brandes Credit Focus Yield Fund Brandes Global Equity Fund Brandes International Equity Fund Brandes Emerging Markets Value Fund Brandes International Small Cap Equity Fund Separately Managed Account Reserve Trust Supplement dated February 18, 2015 to the Statement of Additional Information (“SAI”) dated January30, 2015 The following replaces the material under the subheading titled “Security Ownership of the Funds by the Portfolio Managers” on pages B-72 through B-73 of the SAI. Security Ownership of the Funds by the Portfolio Managers AmountInvested Key A. None B. $1-$10,000 C. $10,001-$50,000 D. $50,001-$100,000 E. $100,001 - $500,000 F. $500,001 - $1,000,000 G. Over $1,000,000 Portfolio Manager Global Equity Fund Jim Brown A Brent Fredberg E Ted Kim D Ken Little D Brian Matthews C Portfolio Manager International Equity Fund Jeff Germain D Amelia Morris C Shingo Omura D Luiz Sauerbronn E Brent Woods G Portfolio Manager Emerging Markets Value Fund Doug Edman E Chris Garrett A Louis Lau B Greg Rippel C Gerardo Zamorano E Portfolio Manager International Small Cap Fund Ralph Birchmeier E Yingbin Chen E Mark Costa E Luiz Sauerbronn E Portfolio Manager Core Plus Fund Timothy M. Doyle C David J. Gilson A Charles S. Gramling A No portfolio managers owned shares of the Brandes Credit Focus Yield Fund or the SMART Fund. Please retain this Supplement with the SAI.
